Exhibit N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, FloridaMay 25, 2010 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, May 25, 2010Dycom Industries, Inc. (NYSE: DY) announced today its results for the third quarter ended April 24, 2010.The Company reported: · contract revenues of $231.6 million for the quarter ended April 24, 2010, compared to $257.7 million for the quarter ended April 25, 2009, a decrease of 10.1%; · income from continuing operations on a GAAP basis of $1.6 million, or $0.04 per common share diluted, for the quarter ended April 24, 2010, compared to $7.6 million, or $0.19 per common share diluted, for the quarter ended April 25, 2009;and · income from continuing operations on a Non-GAAP basis of $0.6 million, or $0.02 per common share diluted, for the quarter ended April 24, 2010, compared to $5.0 million, or $0.13 per common share diluted, for the quarter ended April 25, 2009. Non-GAAP income from continuing operations for the quarter ended April 24, 2010 excludes a $1.0 million reduction to income tax expense related to the reversal of certain income tax liabilities no longer required. For the quarter ended April 25, 2009, Non-GAAP income from continuing operations excludes a pre-tax gain of $1.7 million related to the buyback of $10.0 million aggregate principal amount of the Company’s senior subordinated notes, and a reduction of interest and income tax expenses of $0.3 million and $1.4 million, respectively, related to the reversal of certain income tax liabilities no longer required.See the accompanying table which presents a reconciliation of Non-GAAP income from continuing operations to GAAP income from continuing operations. The Company also reported: · contract revenues of $707.1million for the nine months ended April 24, 2010, compared to $837.2million for the nine months ended April 25, 2009, a decrease of 15.5%; · income from continuing operations on a GAAP basis of $1.2 million, or $0.03 per common share diluted, for the nine months ended April 24, 2010, compared to a loss of $59.8million, or $1.52 per common share diluted, for the nine months ended April 25, 2009; and · income from continuing operations on a Non-GAAP basis of $2.1 million, or $0.05 per common share diluted, for the nine months ended April 24, 2010, compared to Non-GAAP income from continuing operations of $14.2 million, or $0.36 per common share diluted, for the nine months ended April 25, 2009. Non-GAAP income from continuing operations for the nine months ended April 24, 2010 excludes a $1.6 million pre-tax charge in cost of earned revenues for the settlement of a wage and hour class action claim, a $1.1 million non-cash charge to income tax expense for a valuation allowance against a deferred tax asset recorded during the first quarter of fiscal 2010, and a $1.0 million reduction to income tax expense related to the reversal of certain income tax liabilities no longer required.For the nine months ended April 25, 2009, Non-GAAP income from continuing operations excludes a pre-tax goodwill impairment charge of $94.4 million, a pre-tax gain of approximately $3.0 million related to the buyback of $14.65 million aggregate principal amount of the Company’s senior subordinated notes, the write-off of $0.6 million of deferred financing costs in connection with the replacement of the Company’s credit facility during the prior year, and a reduction of interest and income tax expenses of $0.3 million and $1.4 million, respectively, related to the reversal of certain income tax related liabilities no longer required.See the accompanying table which presents a reconciliation of Non-GAAP income from continuing operations to GAAP income from continuing operations. A Tele-Conference call to review the Company’s results will be hosted at 9 a.m. (ET), Wednesday, May 26, 2010; Call 800-230-1074 (United States) or 612-288-0329 (International) and request “Dycom Results” conference call.A live webcast of the conference call, along with a slide presentation, will be available at http://www.dycomind.com under the heading “Events.”If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the slide presentation will be available at http://www.dycomind.com until Friday, June 25, 2010. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. Fiscal 2010 third quarter and nine-month results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include:business and economic conditions in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the impact of any future acquisitions, the anticipated outcome of other contingent events, including litigation, liquidity needs and the availability of financing, as well as other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follows NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS April 24, 2010 and July 25, 2009 Unaudited April 24, July 25, 2010 2009 ($ in 000's) ASSETS Current Assets: Cash and equivalents $ 116,155 $ 104,707 Accounts receivable, net 96,773 116,968 Costs and estimated earnings in excess of billings 59,867 67,111 Deferred tax assets, net 14,033 15,779 Income taxes receivable 8,213 7,016 Inventories 13,091 8,303 Other current assets 11,212 7,323 Total current assets 319,344 327,207 Property and equipment, net 137,740 142,132 Goodwill 157,851 157,851 Intangible assets, net 51,309 56,056 Other 10,339 10,211 Total $ 676,583 $ 693,457 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 28,003 $ 28,977 Current portion of debt 150 926 Billings in excess of costs and estimated earnings 582 151 Accrued insurance claims 26,919 27,386 Other accrued liabilities 42,095 52,590 Total current liabilities 97,749 110,030 Long-term debt 135,350 135,377 Accrued insurance claims 26,957 29,759 Deferred tax liabilities, net non-current 23,786 22,910 Other liabilities 3,650 4,758 Stockholders' Equity 389,091 390,623 Total $ 676,583 $ 693,457 NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 24, April 25, April 24, April 25, 2010 2009 2010 2009 (In 000's, except per share amounts) Contract revenues $ 231,636 $ 257,719 $ 707,082 $ 837,209 Cost of earned revenues, excluding depreciation and amortization 191,333 206,733 582,241 681,239 General and administrative expenses (1) 24,297 24,276 71,698 73,350 Depreciation and amortization 15,852 16,163 46,558 49,592 Goodwill impairment charge - - - 94,429 Total 231,482 247,172 700,497 898,610 Interest income 27 60 85 234 Interest expense (3,386 ) (3,162 ) (10,470 ) (11,313 ) Other income, net 4,451 3,566 6,459 5,799 Income (loss) from continuing operations before income taxes 1,246 11,011 2,659 (66,681 ) Provision (benefit) for income taxes (402 ) 3,442 1,453 (6,882 ) Income (loss) from continuing operations 1,648 7,569 1,206 (59,799 ) Income (loss) from discontinued operations, net of tax - 28 - (9 ) Net income (loss) $ 1,648 $ 7,597 $ 1,206 $ (59,808 ) Income (loss) per common share - Basic: Income (loss) from continuing operations $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Income (loss) from discontinued operations - Net income (loss) $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Income (loss) per common share - Diluted: Income (loss) from continuing operations $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Income (loss) from discontinued operations - Net income (loss) $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Shares used in computing income (loss) per common share: Basic 39,021,043 39,330,308 39,028,637 39,343,834 Diluted 39,054,443 39,346,102 39,102,612 39,343,834 (1) Includes stock-based compensation expense of $0.8 million and $2.5 million for the three and nine months ended April 24, 2010, respectively, and $0.9 million and $2.8 million for the three and nine months ended April 25, 2009, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended April 24, April 25, April 24, April 25, 2010 2009 2010 2009 (In 000's, except per share amounts) Pre-Tax Reconciling Items increasing (decreasing) income (loss) from continuing operations: Charge for wage and hour class action settlement $ - $ - $ (1,550 ) $ - Goodwill impairment charge - - - (94,429 ) Gain on debt extinguishment, net - 1,727 - 3,027 Write-off of deferred financing costs - - - (551 ) Reversal of interest expense on certain income tax liabilities - 268 - 268 Total Pre-Tax Reconciling Items $ - $ 1,995 $ (1,550 ) $ (91,685 ) Tax-effect of Pre-Tax Reconciling Items - (793 ) 714 16,308 Other Reconciling Items increasing (decreasing) income (loss) from continuing operations: Valuation allowance on deferred tax asset - - (1,090 ) - Reversal of certain income tax liabilities 999 1,358 999 1,358 Total Reconciling Items, net of tax $ 999 $ 2,560 $ (927 ) $ (74,019 ) GAAP income (loss) from continuing operations $ 1,648 $ 7,569 $ 1,206 $ (59,799 ) Adjustment for Reconciling Items above, net of tax (999 ) (2,560 ) 927 74,019 Non-GAAP income from continuing operations $ 649 $ 5,009 $ 2,133 $ 14,220 Earnings (loss) per common share from continuing operations: Basic earnings (loss) per share from continuing operations - GAAP $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Adjustment for Reconciling Items above, net of tax (0.03 ) (0.07 ) 0.02 1.88 Basic earnings per common share from continuing operations - Non-GAAP $ 0.02 $ 0.13 $ 0.05 $ 0.36 Diluted earnings (loss) per share from continuing operations- GAAP $ 0.04 $ 0.19 $ 0.03 $ (1.52 ) Adjustment for Reconciling Items above, net of tax (0.03 ) (0.07 ) 0.02 1.88 Diluted earnings per common share from continuing operations- Non-GAAP $ 0.02 $ 0.13 $ 0.05 $ 0.36 Shares used in computing GAAP earnings (loss) per common share from continuing operations and adjustment for Reconciling Items above: Basic 39,021,043 39,330,308 39,028,637 39,343,834 Diluted 39,054,443 39,346,102 39,102,612 39,343,834 Shares used in computing Non-GAAP earnings per common share from continuing operations: Basic 39,021,043 39,330,308 39,028,637 39,343,834 Diluted 39,054,443 39,346,102 39,102,612 39,393,923 Earnings per share amounts may not add due to rounding.
